Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not disclose or suggest a method of manufacturing an implant assembly wherein an end of the tubular braid is closed and coupling a mesh component onto at least a proximal region of the implant, in combination with the other claimed elements.
Regarding claim 35, the prior art of record does not disclose or suggest a method of manufacturing an implant assembly including coupling a second mesh component to at least a proximal region of a braid, wherein the second mesh component includes third filaments and third openings that define a third porosity different than a second porosity of a first mesh component, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771